DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 22- 45 are pending.  
	Claims 28, 34- 40, and 42- 45 are withdrawn.  
	Claims 22- 27, 29- 33, and 41 are currently under consideration.  

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on July 20, 2022 being
considered by the examiner.

Summary of the Status of Rejections
	The previous objection to the specification is withdrawn in response to document submission.  
	Upon further consideration the previous statutory double patenting rejection is withdrawn.  
	All other rejections are maintained.  
	New ground of rejection under §103 has been included as necessitated by IDS filed Jul. 20, 2022.  

---Response to Arguments---
Clarification of the record:
	Applicants have stated that the examiner’s previous statement was misleading. In response, the examiner has enclosed the full argument from the remarks filed Dec. 6, 2021, on which the allegation is based, as follows:
In the context of Applicant's presently claimed invention, the active substances of Examiner-identified Groups I-VIII have a common effect

Second, in the context of the presently claimed invention, the active substances of Examiner-identified Groups I-VIII have a common effect. In asserting the restriction requirement, the Examiner alleges that active substances recited in claim I are "unrelated" because they are classified in different classes and "because of their structural differences [] have different designs and mode of operation and are not capable of use together contrary to applicant's claim." Office Action at 3-4. However, in the context of the presently claimed invention, the Examiner's allegations are not correct.
Applicant's claimed compositions possess the common therapeutic effect as claimed: positively influencing the intestinal microbiota with "selective release [of the active substance] in the terminal ileum, the colon, or both, for topical efficacy in the terminal ileum, the colon, or both, where the intestinal microbiota to be influenced are located to thereby positively influence the intestinal microbiota ... "1 Applicant below discusses and cites to evidence that a person of

1 Whenever a disease is associated with deviations of the intestinal microbiota from the normal status as defined by, e.g., a cohort of healthy individuals from the same population and with the same demographic background, or by reference datasets of the Human Microbiome Project (http://hmpdacc.org/), these microbiota changes are known to the person skilled in the art from either experimental or published sources. Such microbiota changes may be cause or consequence of the disease, but in many cases, the changed intestinal microbiota at least contribute to the perpetuation or exacerbation of the disease, such as, e.g., adherent invasive Escherichia coli strains in inflammatory bowel diseases. Per the Application at page 6 
ordinary skill in the art ("POSITA") based on the application as originally filed (the "Application") would understand-in the context of the presently claimed compositions-all Applicant's recited active substances would possess the therapeutic effect recited in Applicant's claims.
As understood by a POSITA, the art has long appreciated tryptophan (or a tryptophan dipeptide) and its products nicotinic acid and nicotinamide provide for many common downstream effects in humans. This understanding goes back to at least 1981. In particular, niacin, a generic term for nicotinic acid and nicotinamide (EFSA2, p. 2):
"can be synthesized in the human body from the indispensable amino acid tryptophan. Approximately 60 mg of tryptophan yields 1 mg of niacin, as reviewed by Horwitt et al. (1981); because of this conversion ratio, 60 mg of tryptophan has been defined as 1 mg niacin equivalent (NE)."

EFSA, p. 8-9. Similarly, per Hashimoto3 a POSITA understood the beneficial influence of very high doses of unformulated, systemically available nicotinamide as well as tryptophan dipeptides on a murine colitis model under genetically induced tryptophan starvation (where the tryptophan transporter BOATl was not present on the intestinal epithelial cells of mice). As disclosed in the Application, B0ATl is also significantly downregulated in human inflammatory bowel diseases. Application, Example 3. In addition, the Application discloses the beneficial influence of NAM in a murine colitis model (Application, Examples 1, 4 and 5), human inflammatory bowel disease (id, Example 2), and intestinal microbiota in mice (id, Example 6).
partly improving or completely reverting these detrimental, disease-associated changes towards the state observed in healthy individuals is termed "positively influencing the intestinal microbiota."
2 European Food Safety Authority, "Scientific Opinion on Dietary Reference Values for niacin: EFSA Panel on Dietetic Products, Nutrition and Allergies (NDA)", EFSA Journal, 2014, Vol. 12(7): 3759, submitted in an accompanying IDS.
3 Hashimoto et al., "ACE2 links amino acid malnutrition to microbial ecology and intestinal inflammation", NATURE, 26 July, 2012, Vol. 487, pp. 477-481

In addition, a POSITA would have understood that the essential metabolic coenzymes recited in Applicant's claims-nicotinamide adenine dinucleotide (NAD) and nicotinamide adenine dinucleotide phosphate (NADP}-are synthesized from nicotinic acid or nicotinamide via different synthesis and salvage pathways employing Applicant's recited intermediates (N- formylkynurenine, L-kynurenine, 3-hydroxy-L-kynurenine, 3-hydroxyanthranilate, 2-amino-3- carboxymuconate semialdehyde, quinolinate, and beta-nicotinate O-ribonucleotide). Sauve., "NAD and Vitamin B3: From Metabolism to Therapies", J. Pharmacol. Exp. Ther., 2008, 324(3), 883-893 (submitted in an accompanying IDS).
Consequently, based on the evidence discussed above and disclosure of the Application, a POSITA would understand all Applicant's recited active substances in Applicant's claimed composition would provide a common therapeutic effect as claimed by Applicant, i.e., positively influencing the intestinal microbiota with "selective release [of the active substance] in the terminal ileum, the colon, or both, for topical efficacy in the terminal ileum, the colon, or both, where the intestinal microbiota to be influenced are located to thereby positively influence the intestinal microbiota ... "
Emphasis of the direct assertion; listed substances; and same effect has been added, and footnotes have been indicated by italics, by the examiner.  
Therefore, excluding the context of the application, one of ordinary skill would understand that both nicotinamide and nicotinic acid; as well as, their naturally metabolic products would be active ingredients. As such, examiner’s previous statement: “Regarding Applicant’s assertion that (at the time of filing) one of ordinary skill would have understood that any of the listed active substance would have the same effect is noted for the record,” was both justified by the remarks and correct, with respect to the previous office action.  

Objection to the specification
Applicant’s inclusion of the requested document has overcome the objection. The objection is withdrawn.  

Response to arguments §102
Claims 22-26, 30-33, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, and evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011.
Ghisalberti discloses compositions for treating inflammatory bowel diseases comprising nicotinamide and nicotinic acid formulated with 5-ASA or 5-aminosalicylate-equivalent, a functional equivalent of acetylsalicylic acid, for oral, topical, or rectal administration. (Examples 11-15, ppgs. 14-15; pg. 3, line 8; p. 10, lines 28-30; and evidenced by Ekinci: pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third). Ghisalberti further discloses formulations having delayed release enteric coatings – comprising methylcellulose, shellac, polymethacrylic acid, and methacrylic acid copolymers; such as, methacrylic acid-acrylic acid ester copolymers; among other components – for selective release in the distal small bowel (ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; claims 2-7, 13, and 15).
Therefore, the teachings of Ghisalberti anticipate the presently claimed compositions of claims 22-26, 30-33, and 41.

Response to Arguments
Ghisalberti discloses compositions for treating inflammatory bowel diseases (including ulcerative colitis) comprising nicotinamide (Formula VI, R5=H, R6=NR11R12, wherein R11 and R12 are independently H) or nicotinic acid (Formula VI, R5=H, R6=OZ, wherein Z is H) formulated with 5-aminosalylcylicacid (5-ASA) or equivalent to create a charge transfer complex (CTC), wherein the nicotinamide or nicotinic acid acts as a quaternary ammonium compound to decrease systemic absorption upon release at the target tissue. (pg. 4, line 20- pg. 6, line 5; pg. 7, line 11- pg. 10, line 16, specifically, pg. 10, lines 5- 16, and 29; claim 19; pg. 12, lines 9- 12, pg. 18, lines 6- 11).  Examples are provided for both delayed release oral formulation (enteric coating) for release in the distal small bowel; and topical (local) administration by a rectal route. (Examples 11-15, ppgs. 14-15; ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; claims 2-7, 13, and 15, pg. 10, lines 5- 7 and lines 12- 16, claims 6 and 7).  Ghisalberti teaches that CTCs may enhance capacity to suppress abnormal, pro-pathogenic bowel bacterial flora, (pg. 12, lines 13 and 14); formulations having delayed release enteric coatings for selective release and local application in the distal small bowel (ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; pg. 2, lines 24- 27; claims 2-7, 13, and 15); and side-effects as a result of systemic absorption. (pg. 2, line 10- pg. 3, line 10; Figure 1).  
	As such, Ghisalberti discloses CTC compounds comprising a 5-ASA or equivalent and a functionally active ammonium compound (e.g., nicotinamide or nicotinic acid), designed for selective release in the distal small bowel (ileum) to apply the disassociated 5-ASA (as well as the associated nicotinic acid or nicotinamide) locally to avoid systemic absorption. Further, the labile components of the CTC are intended to separate at the targeted tissue, with intended local effects including decreased systemic absorption of the associated active ingredients (5-ASA or equivalent and nicotinamide or nicotinic acid) and suppression of pathogenic flora in the distal small bowel.  
	Applicant's arguments filed Jul. 20, 2022 have been fully considered but they are not persuasive. Applicants’ argument that Ghisalberti relies on systemic delivery (response pgs 3-4): Ghisalberti pg. 3, line 20- pg. 4, line 3 is directed at properties that the CTC is expected to reduce (i.e., systemic absorption, as indicated by reference Figure 1); pg. 17 refers to a non-descript administration route of a composition of 5-ASA and HCl in SMBS with no description of systemic absorption; and pg. 18, lines 10- 11 indicate that 5-ASA is released by CTCs following a description of how one may assess the depressed 5-ASA absorption, which is indicated as a positive effect of CTCs {decrease of systemic absorption resulting in improvement of therapeutic ratio} described on page 12, lines 9- 12; and adjacent to the reference teaching of positive effects on bowel bacterial flora, lines 13 and 14. Since the effects claimed in functional language are contingent on local (topical) application of nicotinamide and nicotinic acid, the claimed effects should reasonably be observed in the application of the CTCs disclosed and described by Ghisalberti.  
Therefore, the teachings of Ghisalberti anticipate the presently claimed compositions of claims 22-26, 30-33, and 41; and the rejection is maintained.  

Rejections under §103
Claims 22-27, 29-33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011; and Perry, Drugs;69(12): 1665-1679, Pub: 2009.
Teachings of Ghisalberti and Ekinci are disclosed above and incorporated herein.
	Regarding claim 27, Ghisalberti does not teach acetylsalicylic acid.
	Ekinci teaches both 5-ASA and acetylsalicylic acid as having a COX inhibition function that lowers the production of prostaglandins. In addition, Ekinci teaches the use of 5-ASA to treat colon inflammation caused by excess prostaglandin production in the colon via topical administration. (pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third). Further, Ekinci teaches research moving to less costly alternatives in the treatment of IBD. (PG. 1833, Col. 2).
	Therefore, it would have been obvious to one applying 5-ASA equivalents to compositions intended to treat inflammatory bowel disease (Ghisalberti) to substitute one known agent (acetylsalicylic acid) for another (5-ASA) to increase suppression of prostaglandins in IBD in a more cost-efficient manner (as taught by Ekinci) with a high expectation of success. Thus claim 27 is rendered obvious.
	Regarding claim 29, Ghisalberti does not teach a D2 antagonist.
	Perry teaches coadministration of Laropiprant with niacin (nicotinic acid) to counter the high incidence (90%) of “flushing” of the face and trunk caused by niacin-mediated release of prostaglandin D2. (pg. 1666, Col. 1, 2nd para.).
	Therefore, it would have been obvious to one having ordinary skill at the time of filing the instant application to: include a prostaglandin D2 antagonist such as Laropiprant (per Perry) in Ghisalberti’s coated nicotinic acid composition formulated for drug delivery to the distal small bowel and/or colon.  In doing so, one would have had a high expectation of success in decreasing the negative side effect of flushing associated with nicotinic acid therapy. Thus, claims 22-27, 29-33, and 41 are rendered obvious.
Response to arguments
Ghisalberti discloses compositions for treating inflammatory bowel diseases (including ulcerative colitis) comprising nicotinamide (Formula VI, R5=H, R6=NR11R12, wherein R11 and R12 are independently H) or nicotinic acid (Formula VI, R5=H, R6=OZ, wherein Z is H) formulated with 5-aminosalylcylicacid (5-ASA) or equivalent to create a charge transfer complex (CTC), wherein the nicotinamide or nicotinic acid acts as a quaternary ammonium compound to aid in decreased systemic absorption upon release at the target tissue. (pg. 4, line 20- pg. 6, line 5; pg. 7, line 11- pg. 10, line 16, specifically, pg. 10, lines 5- 16, and 29; claim 19; pg. 12, lines 9- 12, pg. 18, lines 6- 11). Examples are provided for both delayed release oral formulation (enteric coating) for release in the distal small bowel; and topical (local) administration by a rectal route. (Examples 11-15, ppgs. 14-15; ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; claims 2-7, 13, and 15, pg. 10, lines 5- 7 and lines 12- 16, claims 6 and 7).  Ghisalberti teaches that CTCs may enhance capacity to suppress abnormal, pro-pathogenic bowel bacterial flora, (pg. 12, lines 13 and 14); formulations having delayed release enteric coatings for selective release and local application in the distal small bowel (ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; pg. 2, lines 24- 27; claims 2-7, 13, and 15); and side-effects as a result of systemic absorption. (pg. 2, line 10- pg. 3, line 10; Figure 1).  
As such, Ghisalberti discloses CTC compounds comprising a 5-ASA or equivalent and a functionally active ammonium compound (e.g., nicotinamide or nicotinic acid), designed for selective release in the distal small bowel (ileum) to apply the disassociated 5-ASA (as well as the associated nicotinic acid or nicotinamide) locally to decrease systemic absorption. Further, the labile components of the CTC are intended to separate at the targeted tissue, with intended local effects including decreased systemic absorption of the associated active ingredients (5-ASA or equivalent and nicotinamide or nicotinic acid) and suppression of pathogenic flora in the distal small bowel.  

	Thus, applicant's arguments filed Jul. 20, 2022 have been fully considered but they are not persuasive. Applicants’ argument of a lack of a suggestion that release of nicotinamide or nicotinic acid could have a therapeutic effect: Ghisalberti suggests disassociation of nicotinamide or nicotinic acid in local proximity of tissues in the distal small bowel, and teaches that the local disassociated components are intended to positively effect bowel bacterial flora. As such, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, claims 22-27, 29-33, and 41 are rendered obvious; and the rejection is maintained.  

Claims 22-27, 29-33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over MOODLEY, US-2008/0113031, Pub: May 15, 2008, in further view of GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, as evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011, and further in view of Perry Drugs;69(12): 1665-1679, Pub: 2009; as applied to claims 22-27, 30-33, and 41 above.
	Moodley discloses small intestine and colon specific delivery devices (pH 8.75 and 8.0) comprising amino acids and delivery of topical agents (LEDDS) including amino acids. ([0091]; [0124]; [0172]; [0279]; [0375]; [0376]and [0391]- [0392]). In addition, Moodley discloses “gastro-protected” compositions that dissolve at pH 7.0. ([0273]; [0311]). Moody also teaches formulations for rectal and oral administration. ([0065]; [0470]; and claims 144, 151-153, and 210). Moodley teaches using the delivery compositions comprising one or more active agents; including, B vitamins, L-tryptophan, niacin, nicotinic acid, treatments for inflammatory bowel disease, dopamine antagonists, therapeutic proteins, acetylsalicylic acid and nicotinamide. ([0472]; [0479]; [0484]; [0497]; [0499]; [0533]; [0534]).
While Moodley does separately teach all of the limitations of the instant claims. Moodley does not disclose a specific example of the claimed composition for treatment of Inflammatory bowel disease (IBD). 
Regarding claims 22-27, 29-33, and 41, the teachings of Ghisalberti, Ekinci, and Perry are disclosed above and incorporated herein.
At the time of filing the instant application, it would have been obvious to combine Ghisalberti’s nicotinic acid and/ or nicotinamide compositions formulated for drug delivery to the distal small bowel and/or colon – as modified by both Ekinci and Perry – with the delivery methods disclosed by Moodley. One applying the teachings of Moodley to facilitate selective delivery to the desired locations throughout the gastrointestinal tract would have done so with a high expectation of success since both Moodley and Ghisalberti are concerned with treating inflammatory bowel disease using similar components (e.g., nicotinamide and nicotinic acid and acetylsalicylic acid) formulated for release in the ileum and/or colon. Thus, claims 22-27, 29-33, and 41 are rendered obvious.
Response to arguments
	Regarding applicants’ arguments that Moodley does not teach the specific active ingredients, and the teachings of the active ingredients (nicotinamide and nicotinic acid) are present in a largely diverse list of potential uses and applications: Primarily, Moodley was included to show the state of the art of the delivery compositions available to one of ordinary skill in the art practicing the teachings of Ghisalberti, as modified by the art at the time of effective filing of the instant application.  
	As such, the teaching is not intended to be taken alone to render any claim obvious, though it does teach the compositions for delivery of active components including nicotinamide and nicotinic acid (suggesting that one of ordinary skill would recognize these components as active ingredients at the time of filing). Instead, it is included to augment the teachings of how one of ordinary skill might achieve the teachings of selective local release in the distal small bowel (coating available {e.g., pH sensitive coatings}) of associated CTC components including nicotinamide and nicotinic acid, and the suggestions of local pathogenic bowel bacterial flora improvement. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Therefore, claims 22-27, 29-33, and 41 are rendered obvious, and the rejection is maintained.  

New Ground of Rejection §103
Claims 22-27, 29-33, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over MOODLEY, US-2008/0113031, Pub: May 15, 2008, in further view of GHISALBERTI, WO-2008/044099-A1, Pub: Apr. 17, 2008, as evidenced by EKINCI, Expert Opin. Ther. Patents; 21(12): 1831 – 1841, Pub: 2011 and Shapiro, WO 95/31194, Pub: Nov. 23, 1995, on IDS dated Jul. 20, 2022, and further in view of Perry, Drugs;69(12): 1665-1679, Pub: 2009.
	Moodley discloses small intestine and colon specific delivery devices (pH 8.75 and 8.0) comprising amino acids and delivery of topical agents (LEDDS) including amino acids. ([0091]; [0124]; [0172]; [0279]; [0375]; [0376]and [0391]- [0392]). In addition, Moodley discloses “gastro-protected” compositions that dissolve at pH 7.0. ([0273]; [0311]). Moody also teaches formulations for rectal and oral administration. ([0065]; [0470]; and claims 144, 151-153, and 210). Moodley teaches using the delivery compositions comprising one or more active agents; including, B vitamins, L-tryptophan, niacin, nicotinic acid, treatments for inflammatory bowel disease, dopamine antagonists, therapeutic proteins, acetylsalicylic acid and nicotinamide. ([0472]; [0479]; [0484]; [0497]; [0499]; [0533]; [0534]).
While Moodley does separately teach all of the limitations of the instant claims. Moodley does not disclose a specific example of the claimed composition for treatment of Inflammatory bowel disease (IBD). 
Regarding claims 22-27, 29-33, and 41, Ghisalberti discloses compositions for treating inflammatory bowel diseases (including ulcerative colitis) comprising nicotinamide (Formula VI, R5=H, R6=NR11R12, wherein R11 and R12 are independently H {a substance that may enhance acetylcholine synthesis, storage, or release, as disclosed by Shapiro: pg. 94, section (k), last element in the list}) or nicotinic acid (Formula VI, R5=H, R6=OZ, wherein Z is H {disclosed as vitamin B3 by Shapiro, pg. 39, bottom}) formulated with 5-aminosalylcylicacid (5-ASA) or equivalent to create a charge transfer complex (CTC), wherein the nicotinamide or nicotinic acid acts as a quaternary ammonium compound to decrease systemic absorption upon release at the target tissue. (pg. 4, line 20- pg. 6, line 5; pg. 7, line 11- pg. 10, line 16, specifically, pg. 10, lines 5- 16, and 29; claim 19; pg. 12, lines 9- 12, pg. 18, lines 6- 11).  Examples are provided for both delayed release oral formulation (enteric coating) for release in the distal small bowel; and topical (local) administration by a rectal route. (Examples 11-15, ppgs. 14-15; ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; claims 2-7, 13, and 15, pg. 10, lines 5- 7 and lines 12- 16, claims 6 and 7).  Ghisalberti teaches that CTCs may enhance capacity to suppress abnormal, pro-pathogenic bowel bacterial flora, (pg. 12, lines 13 and 14); formulations having delayed release enteric coatings for selective release and local application in the distal small bowel (ppgs. 9, line 20 – pg. 10, line 21; pg. 16, line 28 – pg. 17, line 1; pg. 2, lines 24- 27; claims 2-7, 13, and 15); and side-effects as a result of systemic absorption. (pg. 2, line 10- pg. 3, line 10; Figure 1).  
	As such, Ghisalberti discloses CTC compounds comprising a 5-ASA or equivalent and a functionally active ammonium compound (e.g., nicotinamide or nicotinic acid), designed for selective release in the distal small bowel (ileum) to apply the disassociated 5-ASA (and presumably the associated nicotinic acid or nicotinamide) locally to avoid systemic absorption. Further, the labile components of the CTC are intended to separate at the targeted tissue, with intended local effects including decreased systemic absorption of the associated active ingredients (5-ASA or equivalent and nicotinamide or nicotinic acid) and suppression of pathogenic flora in the distal small bowel.  
	Regarding claim 27, Ghisalberti does not teach acetylsalicylic acid.
	Ekinci teaches both 5-ASA and acetylsalicylic acid as having a COX inhibition function that lowers the production of prostaglandins. In addition, Ekinci teaches the use of 5-ASA to treat colon inflammation caused by excess prostaglandin production in the colon via topical administration. (pg. 1832, Col. 1 and Col. 2, 2nd par., bottom third). Further, Ekinci teaches research moving to less costly alternatives in the treatment of IBD. (PG. 1833, Col. 2).
	Therefore, it would have been obvious to one applying 5-ASA equivalents to compositions intended to treat inflammatory bowel disease (Ghisalberti) to substitute one known agent (acetylsalicylic acid) for another (5-ASA) to increase suppression of prostaglandins in IBD in a more cost-efficient manner (as taught by Ekinci) with a high expectation of success. Thus claim 27 is rendered obvious.
	Regarding claim 29, Ghisalberti does not teach a D2 antagonist.
	Perry teaches coadministration of Laropiprant with niacin (nicotinic acid) to counter the high incidence (90%) of “flushing” of the face and trunk caused by niacin-mediated release of prostaglandin D2. (pg. 1666, Col. 1, 2nd para.).
	Therefore, it would have been obvious to one having ordinary skill at the time of filing the instant application to: include a prostaglandin D2 antagonist such as Laropiprant (per Perry) in Ghisalberti’s coated nicotinic acid composition formulated for drug delivery to the distal small bowel and/or colon.  In doing so, one would have had a high expectation of success in decreasing the negative side effect of flushing associated with nicotinic acid therapy and decreased systemic absorption with a suppressive effect on pathogenic bowel flora. 

At the time of filing the instant application, it would have been obvious to one having ordinary skill in the art to combine Ghisalberti’s nicotinic acid and/ or nicotinamide compositions formulated for drug delivery to the distal small bowel and/or colon – as modified by both Ekinci and Perry – with the delivery methods disclosed by Moodley. One applying the teachings of Moodley would expect to facilitate selective delivery and local application of the active ingredients combined to form the labile CTCs of Ghisalberti to the desired locations throughout the gastrointestinal tract, including the ileum.  
One practicing the combination would have done so with a high expectation of delivering individual associated active ingredients including vitamin B3 and nicotinamide (a known active ingredient, as evidenced by Shapiro) to successfully treat IBD by topical application of CTCs in the small bowel; since both Moodley and Ghisalberti are concerned with treating inflammatory bowel disease using similar components (e.g., nicotinamide {vitamin B3} and nicotinic acid {active in acetylcholine synthesis, storage, or release} and 5-ASA or acetylsalicylic acid) formulated for release in the ileum and/or colon, wherein the expectation would be a suppression of pathogenic bowel flora upon contact while avoiding side-effects of systemic administration.   
		Therefore, claims 22-27, 29-33, and 41 are rendered obvious.  

Statutory double patenting
Applicant’s arguments, see section V. of remarks, filed Jul. 20, 2022, with respect to claims 22- 27, 30, and 32- 33 have been fully considered and are persuasive.  The rejection of claims 22- 27, 30, and 32- 33 has been withdrawn. 

Non-statutory rejections.
Applicant has not made any argument against the propriety or accuracy of the rejections. Thus, all non-statutory rejections are maintained.  

Rejoining of Groups II- IX
All previous §§ 102, 103, and non-statutory rejections have been maintained.  Rejoinder is not appropriate.  

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on Jul. 20, 2022 prompted the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658